U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q Quarterly Report Under the Securities Exchange Act of 1934 For Quarter Ended:March 31, 2016 Commission File Number:000-52898 SUNSHINE BIOPHARMA INC. (Exact name of small business issuer as specified in its charter) Colorado 20-5566275 (State of other jurisdiction of incorporation) (IRS Employer ID No.) 469 Jean-Talon West 3rdFloor Montreal, Quebec, Canada H3N 1R4 (Address of principal executive offices) (514) 764-9698 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesþNo The number of shares of the registrant’s only class of common stock issued and outstanding as of May 9, 2016, was 268,876,353 shares. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Consolidated Balance Sheet as of March 31, 2016 (unaudited) 3 Unaudited Statement of Operations for the Three Month Period Ended March 31, 2016 4 Unaudited Consolidated Statement of Cash Flows for the for the Three Month Periods Ended March 31, 2016 and 2015 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations/Plan of Operation. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 2 Sunshine Biopharma, Inc. Consolidated Balance Sheet Unaudited Audited March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Receivables and prepaid expenses Total Current Assets Equipment (net of $695 and $479 depreciation resepctively) Patents (net of $18,800 and $3,772 amortization respectively) TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Current portion of note payable Current portion of note payable - related party Accounts payable Accounts payable - related party Interest payable Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY (DEFICIT) Preferred stock, Series A $0.10 par value per share; Authorized850,000 Shares; Issued and outstanding -0- shares. - - Preferred stock, Series B $0.10 par value per share; Authorized 500,000 Shares; Issued and outstanding 500,000 shares. Common Stock, $0.001 per share; Authorized500,000,000 Shares; Issued and outstanding232,876,353 and 198,265,118 at March 31, 2016 and December 31, 2015 respectively Capital paid in excess of par value Accumulated comprehensive income ) Accumulated (Deficit) ) ) TOTAL SHAREHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) $ $ See Accompanying Notes To These Financial Statements. 3 Sunshine Biopharma, Inc. Unaudited Consolidated Statement Of Operations and Comprehensive Loss Unaudited Unaudited 3 Months 3 Months Ended Ended Match 31, Match 31, Revenue: $
